DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 11, the recitations of “a determination circuit” and “a control circuit” are new matter.  The originally filed disclosure does not describe the “determination unit” or “control unit” as being “circuits,” nor has Applicant provided any evidence to support this limitation.  Rather, the disclosure appears to only mention a single electronic device “central processing unit” which is provided with a computer program to implement the disclosed controls, and does not mention any “circuits” or “circuitry,” let alone two distinct circuits as presently claimed.    Claims 12-16, 18-20 are rejected for their dependency.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a current contraction-dilation state…a current contraction-dilation state” is unclear.  Due to the double inclusion of “a current contraction-dilation state” it is unclear if these are the same states, or different states.  Claims 2-10 and 17 are rejected for their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucian (JP2013012029) in view of Lawrenson (US20160262625). 
Regarding claim 1, Lucian teaches a vehicle (automobile 1; Fig. 1) air-conditioner (air conditioning system 6; Fig. 1) temperature controlling method, comprising: determining a current-dilation state of a vein vessel of a user by obtaining a change in a width of the vein vessel from a sensor (“when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or greater than the second predetermined value) controlling an air-conditioner (air conditioning system 6; Fig. 1) to perform heating and cooling according to a current contraction-dilation state of a vein vessel of a user (“when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or greater than the second predetermined value, the peripheral blood vessel is approaching the expanded state, and therefore the temperature control unit 18 supplies cold air” & “when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or less than the fourth predetermined value, the peripheral blood vessel is approaching the contraction state, so the temperature control unit 18 supplies hot air.” – Page 7 of translation). 
Lucian further teaches wherein the sensor is an optical sensor (“photoelectric” – Page 6), however is silent to determining a current-dilation state of a vein vessel of a user by obtaining a change in a width of the vein vessel from an image of the vein vessel. 
Lawrenson teaches a current-dilation state of a vein vessel of a user by obtaining a change in a width of the vein vessel from an image of the vein vessel (“compares the width/diameter of the identified one or more blood vessels in the at least one (current) image of the skin area with the width/diameter of the identified one or more blood vessels in the at least one image of the previously recorded image sequences of the skin area…measuring the changes of the width/diameter of a blood vessel over time” & “camera or image sensor” - ¶[0046] & [0091]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucian to include contraction/expansion detection means of Lawrenson, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I B).  In the instant case, the camera of Lawrenson, and the photoelectric detector of Lucian, are both directed to obtaining optical data of the vessels in order to determine the contraction/expansion state, of change in width, of the blood vessel.  The substitution would provide the predictable result of means to detect the contraction/expansion state of the blood vessel.   
Regarding claim 7, Lucian teaches the limitations of claim 1, and Lucian further teaches the user comprises at least one of a driver and a passenger (driver – Page 1).
Regarding claim 8, Lucian teaches the limitations of claim 1, and Lucian further teaches controlling the air- conditioner to perform heating and cooling according to the current contraction- dilation state of the vein vessel of the user comprises: if the current contraction-dilation state of the vein vessel of the user is a contraction state, controlling the air-conditioner to perform heating; if the current contraction-dilation state of the vein vessel of the user is a dilation state, controlling the air-conditioner to perform cooling (“when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or greater than the second predetermined value, the peripheral blood vessel is approaching the expanded state, and therefore the temperature control unit 18 supplies cold air” & “when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or less than the fourth predetermined value, the peripheral blood vessel is approaching the contraction state, so the temperature control unit 18 supplies hot air.” – Page 7 of translation). 
Regarding claim 9, Lucian teaches the limitations of claim 8, and Lucian further teaches controlling the air-conditioner to perform heating comprises: controlling an outlet wind speed (by blowing, see Page 4-5) and a heating temperature (supplies hot air.” – Page 7), and wherein both the outlet wind speed and the heating temperature are in positive correlation with a contraction amount of the vein vessel (contraction state, Page 7).
Regarding claim 10, Lucian teaches the limitations of claim 8, and Lucian further teaches controlling the air-conditioner to perform cooling comprises: controlling an outlet wind speed (by blowing, see Page 4-5) and a cooling temperature (supplies cold air – Page 7), and wherein the outlet wind speed is in positive correlation with a dilation amount of the vein vessel, and the cooling temperature is in negative correlation with the dilation (expanded state – Page 7) amount of the vein vessel.
Regarding claim 17, Lucian further teaches a computer-readable storage medium comprising a computer program stored thereon, wherein the computer program, when executed by a center processing unit (“CPU, a program ROM that stores programs, control maps, and the like, a working RAM, and an input / output interface are integrated into an IC chip, Page 2), is configured to perform the vehicle air-conditioner temperature controlling method according to claim 1.
Response to Arguments
The amendments have obviated the 112 f interpretation, however, has raised new issues, as detailed above.
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763